DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 21 December 2021 amends claims 1, 9, and 16. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “Applicant respectfully submits that the documents applied in the Office Action fail to teach or suggest ‘wherein the second geolocation is different from the first geolocation,’ as now required by Applicant’s independent claim 2.” This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Hara, JP 2012164064.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,095,877, in view of Hara, JP 2012164064. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘877 patent include all the limitations of the instant claims, except the second geolocation being different from the first geolocation. Hara discloses a positive location comparison result when the locations are different, but only a predetermined distance apart (Page 5, last paragraph: locations are somewhat different, it can be considered that the shooting has been performed at almost the same location…a predetermined distance from the designated shooting location), which meets the limitation of the second geolocation is different from the first geolocation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘877 patent to have allowed for a positive location comparison result when the two locations are different, but within a predefined distance from one another, because Hara discloses that two different locations can be considered to be almost the same location if the two locations are within a predetermined distance from each other (Hara: Page 5, last paragraph).
Instant Application
US Patent No. 10,095,877
receiving, by the authentication server, an image file from the client device via a network; (Claim 16)
receiving, by the authentication server, an image file from the client device via a network; (Claim 1)
obtaining, by the authentication server, first geolocation information from an image authentication application executing at the client device and in communication with the authentication server, wherein the first geolocation information comprises information obtained by the image authentication application that indicates a first geolocation at which the image file was created at the client device; (Claim 16)
obtaining, by the authentication server, first geolocation information from an image authentication application executing at the client device and in communication with the authentication server, wherein the first geolocation information comprises information obtained by the image authentication application that indicates a first geolocation at which the image file was created at the client device; (Claim 16)
obtaining, by the authentication server, second geolocation information from the image authentication application, wherein the second geolocation information comprises information obtained by the image authentication application that indicates a second geolocation at which the request to transmit the image file to the authentication server was received by the authentication application; (Claim 16)
obtaining, by the authentication server, second geolocation information from the image authentication application and in communication with the authentication server, wherein the second geolocation information comprises information obtained by the image authentication application that indicates a second geolocation at which the image file was transmitted from the client device; (Claim 16)
wherein the second geolocation is different from the first geolocation; (claim 16)
Hara  (Page 5, last paragraph)
determining, by the authentication server, one or more geographic requirements have been satisfied, wherein the one or more geographic requirements includes a requirement that the second location is within a predefined distance from the first location; (Claim 16)
determining, by the authentication server, one or more geographic 
requirements have been satisfied, wherein the one or more geographic 
requirements includes a requirement that the second location is within a 
predefined distance from the first location…
(Claim 16)
and generating, by the authentication server, an authenticated image file based on the image file and the authentication information responsive to the determination that the one or more geographic requirements have been met. (Claim 16)
generating, by the authentication server, an authenticated image file based on the image file and the authentication information responsive to at least the determination that the one or more timing requirements have been met; (Claim 1)
…wherein the authenticated image file is generated based further on the determination that the one or more 
geographic requirements have been met. (Claim 16)


Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,733,315, in view of Hara, JP 2012164064. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘315 patent include all the limitations of the instant claims, except the second geolocation being different from the first geolocation. Hara discloses a positive location comparison result when the locations are different, but only a predetermined distance apart (Page 5, last paragraph: locations are somewhat different, it can be considered that the shooting has been performed at almost the same location…a predetermined distance from the designated shooting location), which meets the limitation of the second geolocation is different from the first geolocation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the claims of the ‘315 patent to have allowed for a positive location comparison result when the two locations are different, but within a predefined distance from one another, because Hara discloses that two different locations can be considered to be almost the same location if the two locations are within a predetermined distance from each other (Hara: Page 5, last paragraph).
Instant Application
US Patent No. 10,733,315
receiving, by the authentication server, an image file from the client device via a network; (Claim 16)
receiving, by the authentication server, an image file from the client device via a network; (Claim 1)
obtaining, by the authentication server, first geolocation information from an image authentication application executing at the client device and in communication with the authentication server, wherein the first geolocation information comprises information obtained by the image authentication application that indicates a first geolocation at which the image file was created at the client device; (Claim 16)
obtaining, by the authentication server, first geolocation information from an image authentication application executing at the client device and in communication with the authentication server, wherein the first geolocation information comprises information obtained by the image authentication application that indicates a first geolocation at which the image file was created at the client device; (Claim 8)
obtaining, by the authentication server, second geolocation information from the image authentication application, wherein the second geolocation information comprises information obtained by the image authentication application that indicates a second geolocation at which the request to transmit the image file to the authentication server was received by the authentication application; (Claim 16)
obtaining, by the authentication server, second geolocation information from the image authentication application and in communication with the authentication server, wherein the second geolocation information comprises information obtained by the image authentication application that indicates a second geolocation at which the image file was transmitted from the client device; (Claim 8)
wherein the second geolocation is different from the first geolocation; (claim 16)
Hara  (Page 5, last paragraph)
determining, by the authentication server, one or more geographic requirements have been satisfied, wherein the one or more geographic requirements includes a requirement that the second location is within a predefined distance from the first location; (Claim 16)
determining, by the authentication server, one or more geographic 
requirements have been satisfied, wherein the one or more geographic 
requirements includes a requirement that the second location is within a 
predefined distance from the first location…
(Claim 8)
and generating, by the authentication server, an authenticated image file based on the image file and the authentication information responsive to the determination that the one or more geographic requirements have been met. (Claim 16)
…wherein the authenticated image 
file is generated based further on the determination that the one or more 
geographic requirements have been met. (Claim 8)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barbeau, U.S. Patent No. 7,525,578, in view of Davidson, U.S. Publication No. 2009/0044235, and further in view of Hara, JP 2012164064. Referring to claims 2, 9, 16, Barbeau discloses an imaging system that includes a network server on the packet core network such that the network server receives, processes, and stores digital image files (Col. 5, lines 41-56: the ability to process digital image files shows that the network server includes a processor and the storage would read on the claimed storage medium), which meets the limitation of an authentication server comprising a hardware processor, and a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method of authenticating images received from a client device. Wherein a digital camera captures a digital image and transmits the captured image to a network server such that the image received by the network server includes capture location metadata (Figure 4, element 440) and transmit location metadata (Figure 4, element 450) that specifies the geographic location where the image was captured and the geographic location of the camera when the image was transmitted (Col. 8, line 46-67 & Col. 9, line 36 – Col. 10, line 3 & Col. 7, lines 37 – Col. 8, line 38: digital camera includes logic to determine location of the digital camera when the image is captured and when the request for transmission of the image is received; digital camera logic would read on the claimed image authentication application executing at the client device), which meets the limitation of receiving, by the authentication server, an image file from the client device via a network, obtaining, by the authentication server, first geolocation information from an image authentication application executing at the client device and in communication with the authentication server, wherein the first geolocation information comprises information obtained by the image authentication application that indicates a first geolocation at which the image file was created, obtaining, by the authentication server, second geolocation information from the image authentication application, wherein the second geolocation information comprises information obtained by the image authentication application that indicates a second geolocation at which the request to transmit the image file to the authentication server was received by the authentication application.
Barbeau does not disclose comparing the capture location metadata and the transmit location metadata. Davidson discloses an image authentication system wherein captured images are tagged with geolocation information that corresponds to where the image was captured ([0055]) such that the captured geolocation information can be compared with the upload location of the image ([0069]), which meets the limitation of determining, by the authentication server, one or more geographic requirements have been satisfied, wherein the one or more geographic requirements includes a requirement that the second location is within a predefined distance from the first location, and generating, by the authentication server, an authenticated image file based on the image file and the authentication information responsive to the determination that the one or more geographic requirements have been met. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the server of Barbeau to have compared the image capture location metadata and the transmit location metadata in order to assure the authenticity of the image origination as suggested by Davidson ([0069]).
Davidson does not disclose that an acceptable result of the comparison can result when the locations are different. Hara discloses a positive location comparison result when the locations are different, but only a predetermined distance apart (Page 5, last paragraph: locations are somewhat different, it can be considered that the shooting has been performed at almost the same location…a predetermined distance from the designated shooting location), which meets the limitation of the second geolocation is different from the first geolocation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the comparison of Davidson to have allowed for a positive location comparison result when the two locations are different, but within a predefined distance from one another, because Hara discloses that two different locations can be considered to be almost the same location if the two locations are within a predetermined distance from each other (Hara: Page 5, last paragraph).
Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barbeau, U.S. Patent No. 7,525,578, in view of Davidson, U.S. Publication No. 2009/0044235, in view of Hara, JP 2012164064, and further in view of Matsushita, U.S. Publication No. 2011/0156879. Referring to claims 4, 11, 18, Barbeau discloses an imaging system wherein a digital camera captures a digital image and transmits the captured image to a network server (Col. 8, line 46-67 & Col. 7, lines 37 – Col. 8, line 38) such that the captured image can include a time stamp of the image capture time (Col. 1, lines 32-35), which meets the limitation of receiving, by the authentication server, metadata associated with the image.  
Barbeau does not disclose that the server compares the image capture time to a transmission time. Matsushita discloses comparing the capture time of the images to the upload time of the images ([0354]), which meets the limitation of using, by the authentication server, the metadata to verify that one or more timing requirements have been satisfied. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the server of Barbeau to have compared the image transmission time with the image capture time in order to ensure that the server is synchronized with the image capture device as suggested by Matsushita ([0354]).
Claims 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barbeau, U.S. Patent No. 7,525,578, in view of Davidson, U.S. Publication No. 2009/0044235, in view of Hara, JP 2012164064, and further in view of Naito, U.S. Patent No. 6,628,417. Referring to claims 8, 15, Barbeau does not disclose that the network server embeds information into the received images. Naito discloses an image server (Figure 6) that embeds visible and invisible watermark information into stored images (Col. 11, lines 50-59 & Col. 12, lines 8-11 & Col. 20, lines 7-10 & Figure 37), which meets the limitation of applying, by the authentication server, an authenticity indicator to the image to create a tagged image, wherein the authenticity indicator comprises a visual watermark applied to the image. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the images of Barbeau to have been watermarked by the server in order to provide a printing service for the user’s images while reducing the information volume for the client devices as suggested by Naito (Col. 61, lines 3-8).
Allowable Subject Matter
Claims 3, 5-7, 10, 12-14, 17, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437